Citation Nr: 0738039	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to 
September 1967.  Service in Vietnam and the award of the 
Combat Infantry Badge (CIB) is evidenced in the record.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(the RO).

Procedural history

The veteran's February 2003 claim of entitlement to service 
connection for tinnitus was denied in an August 2003 rating 
decision.  The veteran and perfected an appeal as to this 
issue with the submission of a VA Form 9 in May 2005.

The veteran's August 2004 claim of entitlement to service 
connection for PTSD was denied in a May 2005 rating decision.  
The veteran disagreed and timely appealed.

In October 2007, the veteran and his representative presented 
evidence and testimony at a video conference hearing before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.

Issue not on appeal

The veteran's claim of entitlement to service connection for 
bilateral hearing loss was also denied in the August 2003 RO 
rating decision.  The veteran disagreed.  
In a May 2005 rating decision, the RO granted service 
connection for bilateral hearing loss and evaluated the 
disability as noncompensably disabling effective February 13, 
2003, the date the veteran's claim was received.  The record 
reflects that the veteran has not disputed the degree of 
disability or the effective date for his service connected 
bilateral hearing loss; thus, those matters are not in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].


FINDINGS OF FACT

1.  The evidence supports a conclusion that the veteran's 
current tinnitus was not incurred due to exposure to 
excessive noise in service.

2.  A preponderance of the evidence supports a conclusion 
that the veteran has PTSD due to stressors caused by combat 
during service.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).

2.  Entitlement to service connection for PTSD is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has experienced tinnitus since 
service and argues it was caused by the same noise exposure 
that caused his service-connected hearing loss.  The veteran 
also contends that he has a current diagnosis of PTSD which 
was caused by his experiences in combat.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefined the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2005).    

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in a letter dated November 2004 that 
the evidence must show:

1.  You had an injury in military service, or a 
disease that began in or was made worse during 
military service, or an event in service causing 
injury or disease.

2.  You have a current physical or mental 
disability.

3.  There is a relationship between your current 
disability and an injury, disease, or event in 
military service.

See the November 2004 VCAA letter at page 6.

The Board notes that the veteran was not informed of the 
elements of service connection in a letter dated April 2003 
regarding his claim for tinnitus.  However, as is discussed 
below, the Board grants the claim, and thus, the veteran can 
not be prejudiced by the lack of notice prior to the 
adjudication of his claim.

The veteran was informed in both the April and November 2004 
VCAA letters of VA's duty to assist him in the development of 
his claims, wherein the veteran was advised that VA would 
obtain all evidence kept by VA and any other Federal agency, 
including VA facilities and service medical records, and that 
VA would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal 
agency.  The VCAA letters specifically informed the veteran 
that if he wished for VA to obtain private medical records on 
his behalf "you must give us enough information about your 
records so that we can request them from the person or agency 
that has them."  

Moreover, both letters informed the veteran that VA would 
assist him in making his claim by providing a medical 
examination or getting a medical opinion if it were 
necessary.  

The November 2004 VCAA letter also informed the veteran if he 
had or knew of any other evidence or information that 
supported his claim, to either send it to VA or let them know 
about it.  See page 1.  In essence, the veteran was asked to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  
Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with regard to the claim for service connection 
for tinnitus, the first two elements, (1) veteran status, and 
(2) current existence of a disability are not at issue.  The 
veteran's claim was denied based on element (3) relationship 
of such disability to the veteran's service.  As explained 
above, the veteran has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.   Moreover, because the RO denied service connection 
to the veteran's claims, the lack of notice of elements (4) 
and (5) has no prejudicial effect on the veteran's claim.

With regard to the claim for service connection for PTSD, the 
first element is not in dispute.  The veteran's claim was 
denied because the diagnosis of PTSD was for "treatment 
purposes."  As noted above, the veteran has received proper 
VCAA notice regarding his obligation, and those of VA, 
regarding proof of a current disability.  

The Board notes that the veteran received explicit notice of 
elements (4) and (5) in a March 2006 letter from the RO.  In 
sum, the Board finds the veteran has received proper notice 
required by Dingess.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records and has obtained VA medical 
treatment records pertaining to his claims.  He was accorded 
a VA examinations in July 2003, September 2004 and March 
2005.  Importantly, the veteran has identified no additional 
information that should be obtained.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the veteran and his 
representative presented evidence and argument in support of 
his claims at a video conference hearing before the 
undersigned VLJ in October 2007.  Moreover, the veteran's 
representative has provided an informal statement in support 
of the veteran's claims as recently as July 2007.

Accordingly, the Board will proceed to a decision on the 
merits.



1.  Entitlement to service connection for tinnitus.

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 
See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2007).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2007).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The Board will address each Hickson element in turn.  

With regard to element (1), a July 2003 VA audiologist found 
that the veteran currently experienced tinnitus.  Moreover, 
the veteran testified at the October 2007 hearing that he 
experienced a constant buzzing sensation in his ears.  See 
the hearing transcript at pages 3 and 4.  Thus, element (1) 
is met.

With regard to element (2), in-service disease and injury, 
the Board will separately discuss disease and injury.

With respect to disease, there is no medical evidence of 
tinnitus in service or for decades thereafter.  In 
particular, in addition to the pertinently negative service 
medical records, a February 1969 VA Compensation and Pension 
(C&P) examination report shows no complaints of tinnitus, and 
the veteran's ears were described as normal. 

Turning to in-service injury, the veteran was awarded the 
Combat Infantryman Badge.  Exposure to excessive levels of 
noise in service is therefore presumed.  
See 38 U.S.C.A. § 1151(b).  [Board additionally observes that 
the veteran is service connected for hearing loss, which was 
deemed by the RO to be attributable to exposure to excessive 
noise in service.]  Element (2) is also satisfied.

With regard to element (3), the July 2003 VA audiologist 
determined that the veteran's tinnitus was not likely related 
to his active duty.  Specifically, the examiner stated the 
following:

Although the veteran said he has had ringing in his 
ears for a long time it has only recently got worse 
and the . . . veteran reported no tinnitus when 
asked . . . two years ago.

As was discussed above, a claim can still be substantiated if 
continuity of symptomatology is demonstrated after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  However, as has been discussed above in connection 
with element (2), tinnitus was not diagnosed for decades 
after service, and as was noted by the VA examiner the 
veteran in fact denied having tinnitus in the interim.  See 
the report of the February 1969 VA examination.  The Board 
finds the veteran's recent statements concerning having 
tinnitus since service to be lacking credibility in light of 
the entire record.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) [contemporaneous evidence has greater probative value 
than history as reported by the veteran].  

Supporting medical evidence is required.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) [there must be medical 
evidence on file demonstrating a relationship between the 
veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. Continuity of symptomatology is 
therefore not demonstrated.

The Board adds that the provisions of 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) do not presumptively establish 
service connection for a combat veteran or provide medical 
nexus evidence; rather, they relax the evidentiary 
requirements for determining what happened in service.  See 
Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).

In short, Hickson element (3) has not been satisfied, and the 
veteran's claim fails on that basis.  The benefit sought on 
appeal is denied..

2.  Entitlement to service connection for PTSD.

Relevant law and regulations

The relevant law and regulations pertaining to service 
connection in general, combat status and standard of review 
have been stated above and will not be repeated here.

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2007).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.



Analysis

In substance, the veteran contends that exposure to combat 
situations incident to his service in Vietnam has led to 
PTSD.

The Board observes at this juncture that although there is 
evidence of alcohol abuse and a personality disorder the 
veteran has limited his appeal specifically to the issue of 
his entitlement to service connection for PTSD.  Moreover, 
this case has been developed by the RO strictly on the basis 
of the veteran's entitlement to service connection for PTSD.  
[Service connection cannot be granted for alcohol abuse and 
personality disorders in any event.  See 38 C.F.R. §§ 3.1(n), 
3.301(c), 3.303(c), 4.9, 4.127 (2007).]

As stated above, the evidence of record must show a (1) 
current diagnosis of PTSD, (2) an in-service stressor; and 
(3) a link, established by medical evidence, between the 
diagnosed PTSD an the in-service stressor.

With respect to element (1) current disability, there is 
conflicting evidence as to whether the veteran in fact has 
PTSD. 

The Board is cognizant of the March 2005 psychologist's 
report wherein it was determined that the veteran did not 
have PTSD, but rather suffered from alcohol dependence and an 
unspecified personality disorder with narcissistic 
tendencies.  
However, there are also of record numerous VA outpatient 
treatment reports which include diagnoses of PTSD.  

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993), and 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on 
the medical           expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches. 
. . . As is true with any piece of evidence, the credibility 
and weight to be attached to these opinions [are] within the 
province of the adjudicator . . .

See Guerrieri, supra, 4 Vet. App. at 470-71.  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

The Board notes that the RO's denial of the veteran's claim 
is premised on its finding that a September 2004 diagnosis by 
a VA psychiatrist that the veteran suffered from PTSD was not 
sufficient for purposes of service connection because it was 
for "treatment" purposes only.  The Board is unaware of any 
such distinction under the relevant law.  Although both the 
Federal Circuit and the Court have specifically rejected the 
"treating physician rule", see White v. Principi, 243 F.3d 
1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 
(1993), this hardly means that such diagnoses can be ignored.

The September 2004 VA psychiatrist's diagnosis report appears 
to meet all requirements of DSM IV.  See generally 38 C.F.R. 
§ 4.130 (2007) [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes];  Cohen v. Brown, 10 Vet. 
App.128 at 140 (1997).  Moreover, the various diagnoses of 
PTSD which appear in the outpatient treatment records appear 
to be based upon observation of and interaction with the 
veteran by several health care professionals over a period of 
time.    

In reviewing the entire record on appeal, including treatment 
notes made during the veteran's visits to an out-patient PTSD 
clinic, the Board finds that the evidence supporting a 
diagnosis of PTSD is ample.  This does not mean that the 
Board believes that alcohol dependence and personality 
disorder do not exist; rather, the evidence suggests that 
such problems exist in addition to PTSD.  

In sum, the Board, applying the benefit of the doubt to the 
veteran's claim, finds that the PTSD diagnosis is sufficient 
to support his claim.

With respect to element (2),  as has been discussed above the 
veteran is a combat veteran and that his testimony alone can 
establish the occurrence of stressors.  
The veteran has stated that he finds it difficult to speak to 
anyone about his experiences in Vietnam.  However, in 
November 2005, the veteran told a VA medical provider that 
during combat in Vietnam he had to kill a man who attacked 
him at close range with a knife.  He stated that the memory 
of this event has haunted him ever since.

With respect to the final element, medical nexus, the medical 
records which diagnose PTSD make it clear that such diagnosis 
is based upon the veteran's experiences in Vietnam.  Element 
(3), and thus all elements, are thereby met.

In conclusion, for the reasons and bases expressed above, the 
Board finds that entitlement to service connection for PTSD 
is warranted.  The benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


